                           Case 2:20-mj-02426-LPL Document 2-1 Filed 12/04/20 Page 1 of 7
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                           Western District
                                                          __________        of Pennsylvania
                                                                      District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. Magistrate No. 20-2426
                                                                            )
       124 EARL STREET, PITTSBURGH, PA 15204                                )      >81'(56($/@
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                        Western   District of          Pennsylvania
(identify the person or describe the property to be searched and give its location):
  Search Location 3 Please see Attachment A-3, incorporated herein.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  Please see Attachment B, incorporated herein.




          YOU ARE COMMANDED to execute this warrant on or before        December 17, 2020        (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                      Duty Magistrate Judge                  .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                     .


Date and time issued:          12/04/2020 12:30 pm
                                                                                                          Judge’s signature

City and state: Pittsburgh, Pennsylvania                                            Honorable Lisa Pupo Lenihan, U.S. Magistrate Judge
                                                                                                        Printed name and title
                           Case 2:20-mj-02426-LPL Document 2-1 Filed 12/04/20 Page 2 of 7
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 Magistrate No. 20-2426
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 2:20-mj-02426-LPL Document 2-1 Filed 12/04/20 Page 3 of 7




                                      Attachment A-3
THE RESIDENCE, CURTILAGE, ANY DETACHED STRUCTURES AND
OUTBUILDINGS AS WELL AS ANY VEHICLES LOCATED ADJACENT TO OR
THEREON AT 124 Earl Street, Pittsburgh, PA 15204 (SEARCH LOCATION 3), which is
described as a row style home with white/gray siding, white-trimmed windows and a white awning
covering a white storm door.
            Case 2:20-mj-02426-LPL Document 2-1 Filed 12/04/20 Page 4 of 7




                                      ATTACHMENT B

               LIST OF ITEMS TO BE SEARCHED FOR AND SEIZED

       For the location(s) listed on the search warrant(s), including where indicated in

Attachment A to the search warrant the residence, curtilage, garages, any detached structures

and/or outbuildings, as well as any vehicles located adjacent to or thereon, this search warrant

authorizes law enforcement to search for and seize evidence of violations of federal felony

offenses enumerated in Title 21, United States Code, Sections 841(a)(1) (distributing and/or

possessing with intent to distribute a controlled substances); 846 (conspiring to commit a drug

trafficking crime); and Title 18, United States Code, Sections 922(g)(1) (felon in possession of

firearms/ammunition), 924(c) (possession of a firearm in furtherance of a drug trafficking crime),

(hereinafter the “TARGET OFFENSES”), including, but not limited to the following:

       1.       controlled substances, including        but    not   limited   to   heroin,   cocaine,
                methamphetamine, and marijuana;

       2.       paraphernalia for packaging, processing, diluting, weighing, and distributing
                controlled substances, including but not limited to scales, funnels, sifters, grinders,
                glass panes and mirrors, razor blades, plastic bags, “stamp bags”, microwave
                ovens, heat-sealing devices, and diluents such as mannitol, mannite, and inositol;

       3.       books, records, receipts, notes, ledgers, letters, and other papers relating to the
                distribution of controlled substances, travel for the purpose of acquiring and/or
                distributing controlled substances, and monetary transactions involving the
                proceeds from the sale of controlled substances;

       4.       personal books, papers, cell phones, and other electronic devices reflecting names,
                addresses, telephone numbers, and other contact or identification data relating to
                the TARGET OFFENSES;

       5.       cash, currency, safes, gambling machines, and records relating to the generation of
                income from the sale of controlled substances or other illegal sales and the
                expenditure of such income, including money orders, wire transfers, cashier’s
                checks and receipts, bank statements, passbooks, checkbooks, checks, safe
                deposit box keys;

       6.       registers, as well as consumer items such as electronic equipment, vehicles,
                jewelry, and precious metals such as gold and silver, and precious gems such as

                                                   1
            Case 2:20-mj-02426-LPL Document 2-1 Filed 12/04/20 Page 5 of 7




                diamonds;

       7.       documents and other records indicating travel in interstate and foreign commerce,
                such as maps, GPS coordinates, navigation coordinates, travel itineraries, plane
                tickets, boarding passes, motel and hotel receipts, passports and visas, credit card
                receipts, and telephone bills and related communications;

       8.       computers, cellular telephones, electronic tablet devices, and other electronic
                media utilized for communication, transportation, and data acquisition and
                retention purposes related to acquiring and distributing illegal drugs and proceeds,
                and/or laundering the proceeds therefore, including incoming and outgoing call
                and text message logs, contact lists, photo and video galleries, sent and received
                text messages, online searches and sites viewed via the internet, online or
                electronic communications sent and received (including email, chat, and instant
                messages), sent and received audio files, navigation, mapping, and GPS files,
                telephone settings (including contact lists), and related identifying information
                such as telephone identification numbers, call forwarding information, messages
                drafted but not sent, and voice messages;

       9.       security cameras and/or surveillance systems;

       10.      items bearing the Pagan’s Motorcycle Club insignia;

       11.      firearms, dangerous weapons and/or explosives; and,

       12.      identification evidence and/or indicia, such as cell phones with particular numbers,
                mail, deeds, leases, rental agreements, photographs, bills, and identification
                documents, that tend to identify the person(s) in the residence, occupancy, control,
                or ownership of the subject premises and/or subject communication devices.

       For any computer, laptops, cell phones, tablets, gambling machines, or storage medium,

whose seizure is otherwise authorized by this warrant, and any computer or storage medium that

contains or in which is stored records or information that is otherwise called for by this warrant

(hereinafter, “COMPUTER”):

       1.       Any and all evidence related to the TARGET OFFENSES, including
                correspondence and/or communications,

       2.       evidence of who used, owned, or controlled the COMPUTER at the time the things
                described in this warrant were created, edited, or deleted, such as logs, registry
                entries, configuration files, saved usernames and passwords, documents, browsing
                history, user profiles, email, email contacts, “chat,” instant messaging logs,
                photographs, and correspondence;

       3.       evidence of software that would allow others to control the COMPUTER, such as

                                                  2
            Case 2:20-mj-02426-LPL Document 2-1 Filed 12/04/20 Page 6 of 7




                viruses, Trojan horses, and other forms of malicious software, as well as evidence
                of the presence or absence of security software designed to detect malicious
                software;

       4.       evidence of the lack of such malicious software;

       5.       evidence indicating how and when the COMPUTER was accessed or used to
                determine the chronological context of COMPUTER access, use, and events
                relating to crime under investigation and to the COMPUTER user;

       6.       evidence indicating the COMPUTER user’s state of mind as it relates to the
                TARGET OFFENSES;

       7.       evidence of the attachment to the COMPUTER of other storage devices or similar
                containers for electronic evidence;

       8.       evidence of counter-forensic programs (and associated data) that are designed to
                eliminate data from the COMPUTER;

       9.       evidence of the times the COMPUTER was used;

       10.      passwords, encryption keys, and other access devices that may be necessary to
                access the COMPUTER;

       11.      documentation and manuals that may be necessary to access the COMPUTER or
                to conduct a forensic examination of the COMPUTER;

       12.      records of or information about Internet Protocol addresses used by the
                COMPUTER;

       13.      records of or information about the COMPUTER’s Internet activity, including
                firewall logs, caches, browser history and cookies, “bookmarked” or “favorite” web
                pages, search terms that the user entered into any Internet search engine, and
                records of user-typed web addresses;

       14.      contextual information from the COMPUTER necessary to understand the
                evidence described in this attachment.

       In searching the COMPUTER, the federal agents may examine all of the data contained in

the COMPUTER to view its precise contents and determine whether the COMPUTER and/or data

falls within the items to be seized as set forth above. In addition, they may search for and attempt

to recover “deleted,” “hidden” or encrypted data to determine whether the data falls within the list

of items to be seized as set forth above.


                                                 3
         Case 2:20-mj-02426-LPL Document 2-1 Filed 12/04/20 Page 7 of 7




       For those COMPUTERS found within a search location where multiple individuals, in

addition to the target of this investigation are located, federal agents will make reasonable efforts

to ascertain whether the COMPUTER is used by or belongs to a target of the investigation to

facilitate the commission of the TARGET OFFENSES. To the extent it becomes readily apparent

that the COMPUTER was unlikely used in conjunction with or to facilitate in any way the

commission of the TARGET OFFENSES, federal agents will not seize or search the COMPUTER

beyond that which is necessary to ascertain the nature of its involvement in the TARGET

OFFENSES.

       As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers,

gambling machines, and network hardware.

       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.




                                                 4
